Order entered August 8, 2018




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-17-00257-CR

                                  ALI L. GHANBARI, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-81974-2013

                                                 ORDER
        Before the Court is the State’s July 25, 2018 motion for leave to exceed the word count

limit in its brief. We GRANT the motion and ORDER the State’s brief received by the Court

on July 25 filed as of the date of this order.


                                                          /s/   CRAIG STODDART
                                                                JUSTICE